DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 15/678408 (“’408 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is August 16, 2017. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a continuing reissue application of US Patent 8,849,323 (“’323 Patent”). The ‘323 Patent was filed on February 9, 2012 as U.S. Application No. 13/369,974 (“’974 Application”), entitled “SMS INQUIRY AND INVITATION DISTRIBUTION METHOD AND SYSTEM.”
This action is being issued following Applicant’s response of 3/29/2021, which included: 1) claim amendments 2) arguments and 3) a terminal disclaimer 
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘323 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘323 Patent. Also based upon the Examiner's independent review of the‘323 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations. A Certificate of Correction on the '323 patent issued April 21, 2015.
	This action is being made non-final to add the rejections under 35 USC 112, first paragraph below.  

II. STATUS OF CLAIMS
The ‘323 Patent issued with claims 1-58 (“Patented Claims”).   The Amendment of 8/16/2017 cancelled claims 1-58 and added claims 59-96.  The Amendment of 12/2/2019 amends claims 59 and 78.  The amendment of 7/13/2020 amends claims 59 and 78, and cancels claims 69, 74-77, 88 and 93-96.  The amendment of 3/29/2021 amends claims 59 and 78. As of the date of this Office Action, the status of the claims is:
a. Claims 59-68, 70-73, 78-87, and 89-92 are pending (“Pending Claims”).
b. Claims 59-68, 70-73, 78-87, and 89-92 are examined (“Examined Claims”)

III. AMENDMENT OF 3/29/2021
The amendment to the claims, filed 3/29/2021 has been entered and considered.  
IV. CONTINUING DATA
This application is a continuation reissue of application of U.S. application no. 14/519,559, filed on October 21, 2014, (“’559 Application”), which issued as RE46,685 on January 23, 2018.  The ‘559 application is a reissue of US Application 13/369,974 (“the ‘974 application), filed October 17, 2008.  The ‘974 application is a continuation of US Application 12/297614 (“the ‘614 application”), which is a national stage entry of PCT/FI2007/502010, filed April 20, 2007, which claims priority to Finnish Application FI-20060387, filed April 21, 2006.  The ‘974 Application is also a continuation-in-part of US Application 10/734352., filed December 11, 2003, which is a continuation of US Application 10/227,194, filed August 21, 2002 (“the ‘194 application).  The ‘194 application claims the benefit of Finnish application 20011680, filed 08/21/2001.
A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. PRIORITY
The current claims find support back to April 21, 2006, which is the filing date Finnish Application FI-20060387.  In addition, the ‘352 and ‘194 applications do not support the currently claimed invention, as the prior applications do not support that the wherein the inquiry-reply communication authentication is performed as part of a service delivery inquiry, a service delivery reminder, a service delivery cancellation, or a permission request.  As such, at present, the current claims have an effective filing date of April 20, 2007.  



VI. REISSUE DECLARATION

 Claims 59-68, 70-73, 78-87, and 89-92 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
 VII. REJECTIONS UNDER 35 USC 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-68, 70-73, 78-87, and 89-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 59 recites that the server performs authentication of the inquiry-reply communication … based on a choice symbol contained in the inquiry reply.  Claim 78 has 

Claims 59-68, 70-73, 78-87, and 89-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Applicant has made the comment in the response of 3/29/2021 that rejecting incorrect answers is not the same thing as authenticating a reply.  However, as shown above in the written description rejection, the specification does not state how the choice symbols are used to authenticate a reply.  After weighing the Wands factors, specifically factor F, the amount of direction provided by the inventors make it unclear exactly how the choice symbols are used to authenticate a reply, and one of ordinary skill in the art would not be able to make and use the invention.  As such, the claimed invention is not enabled.  


VII. ART REJECTIONS 

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 59-65, 68, 70-73, 78-84, and 87-92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilkuna et al US PG PUB 2004/0097247  in view of Salonen, US PG PUB 2003/0101071, Nicolas US PG PUB 2004/0252816 and Stamm US PG PUB 20040172323.


As to claim 59, Vilkuna teaches a system for managing an inquiry communication, which includes a server 10 that assigns a reply address to an inquiry communication, which is the address that the response to the inquiry is routed.  The reply address in Vilkuna is the telephone number of the server (see paragraph [0022]).  Salonen teaches in paragraphs [0105] assigning a different reply address from available reply addresses to each question or query.  As such, it would have been obvious to modify Vilkuna to assign a different reply address to each inquiry, to provide security and prevent fraudulent responses.  The inquiry of the combination is transmitted with the reply address as the sender. The server of Vilkuna transmits the inquiry communication to a recipient, the inquiry communication having specified reply choices (yes or no for example) and receiving answers to the questions back at the server (see throughout).  The combination does not necessarily have a choice symbol for each alternative. However, Salonen further teaches providing a letter for each alternative choice. As such, it would have been obvious to modify Vilkuna to use a letter corresponding to each choice in the query, as it is merely the substitution of one known equivalent option for another.  The server of Vilkuna does not specifically verify the authenticity of the reply.  Salonen teaches semantic analysis to ensure that 
As to claims 60 and 64, Vilkuna sends a plurality of inquiry communications to a plurality of users (see paragraphs [0021] and [0022]).
As to claim 61, Salonen teaches in paragraphs [0103]+ that each inquiry communication has a different reply address.  As such, it would have been obvious to modify the combination to have each communication have a different reply address, to simplify sorting the responses.  

As to claim 63, the combination differentiates the replies based on the reply address.  
As to claim 65, Vilkuna sends the replies to the reply address of the sender.  As such, in the combination, the replies are differentiated based at least on the reply address.  
Claims 68 and 73 is rejected in that the inquiry can include multiple questions (Vilkuna, figure 2, step 4).
As to claim 70, in Salonen, and hence the combination, the reply includes the choice selected and not the choice question. 
Claims 71 and 72 are rejected in that the inquiry and reply are SMS messages. 
Claims 78, 79, 80-84, and 87-92 are rejected in that the combination also teaches the method.  
Claims 66 and 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilkuna,  Salonen, Nicolas, and Stamm as applied to 59-65, 68, 70-73, 78-84, and 87-92 above, further in view of Oyama et al US Patent 5,496,175.

The combination does not use the answer choices to discriminate the replies.  However, Oyama teaches in column 16, line 55 – column 18, line 41 and figures 28-32 a questionnaire system where the answers are grouped, i.e. discriminated, based on the reply choices.  As such, it would further have been obvious to modify the combination to group the answers based on the reply choices, to aide in analyzing the results of the inquiry.  
Claims 67 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilkuna,  Salonen , Nicolas and Stamm, as applied to claims 59-65, 68, 70-73, 78-84, and 87-92 above, further in view of Murphy et al US PG PUB 2008/0256191.

The combination above does not have non-overlapping answer choices.  However, Murphy teaches, in paragraphs [0060]-[0062] and example 2, an inquiry where there is provided .  

Claims 59-65, 68, 70-73, 78-84, and 87-92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilkuna et al in view of Salonen, Nicolas and Freedman et al US Patent 7,953,219.  

As to claim 59, Vilkuna teaches a system for managing an inquiry communication, which includes a server 10 that assigns a reply address to an inquiry communication, which is the address that the response to the inquiry is routed.  The reply address in Vilkuna is the telephone number of the server (see paragraph [0022]).  Salonen teaches in paragraphs [0105] assigning a different reply address from available reply addresses to each question or query.  As such, it would have been obvious to modify Vilkuna to assign a different reply address to each inquiry, to provide security and prevent fraudulent responses.  The inquiry of the combination is transmitted with the reply address as the sender. The server of Vilkuna transmits the inquiry communication to a recipient, the inquiry communication having specified reply choices (yes or no for example) and receiving answers to the questions back at the server (see throughout).  The combination does not necessarily have a choice symbol for each alternative. However, Salonen further teaches providing a letter for each alternative choice. As such, it would have been obvious to modify Vilkuna to use a letter corresponding to each choice in the query, as it is merely the substitution of one known equivalent option for another.  The server of Vilkuna does not specifically verify the authenticity of the reply.  Salonen teaches semantic analysis to ensure that the answers make sense (see paragraph [0137].  When applied to the letter choices of the combination, it is clear that positive verification requires the letter submitted to match the letters 
As to claims 60 and 64, Vilkuna sends a plurality of inquiry communications to a plurality of users (see paragraphs [0021] and [0022]).
As to claim 61, Salonen teaches in paragraphs [0103]+ that each inquiry communication has a different reply address.  As such, it would have been obvious to modify the combination to have each communication have a different reply address, to simplify sorting the responses.  
As to claim 62, the assigned reply address is selected from a plurality of available addresses (see Salonen paragraph [0105]).
As to claim 63, the combination differentiates the replies based on the reply address.  
As to claim 65, Vilkuna sends the replies to the reply address of the sender.  As such, in the combination, the replies are differentiated based at least on the reply address.  

As to claim 70, in Salonen, and hence the combination, the reply includes the choice selected and not the choice question. 
Claims 71 and 72 are rejected in that the inquiry and reply are SMS messages. 
Claims 78, 79, 80-84, 87, 88, 89, 90, 91, and 92 are rejected in that the combination also teaches the method.  
Claims 66 and 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilkuna,  Salonen, Nicolas, and Freedman as applied to 59-65, 68, 70-73, 78-84, and 87-92 above, further in view of Oyama et al.

The combination does not use the answer choices to discriminate the replies.  However, Oyama teaches in column 16, line 55 – column 18, line 41 and figures 28-32 a questionnaire system where the answers are grouped, i.e. discriminated, based on the reply choices.  As such, it would further have been obvious to modify the combination to group the answers based on the reply choices, to aide in analyzing the results of the inquiry.  
Claims 67 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilkuna,  Salonen , Nicolas and Freedman, as applied to claims 59-65, 68, 70-73, 78-84, and 87-92 above, further in view of Murphy et al.

The combination above does not have non-overlapping answer choices.  However, Murphy teaches, in paragraphs [0060]-[0062] and example 2, an inquiry where there is provided non-overlapping choices for concurrent survey questions, to avoid confusion.  As such, it would have been obvious to modify the combination to use non-overlapping answer choices, to avoid confusion.  
X. RESPONSE TO ARGUMENTS
3/29/2021 have been fully considered but they are not persuasive.
Applicant challenges the Examiner’s requirement for a new declaration on the grounds that the claims are not drawn to a new disclosed embodiment.  According to Applicant, the claims would be considered to be a different embodiment because there is no definition of what technical differences warrant the title of embodiment versus aspect.  Applicant argues that the embodiment that was disclosed but unclaimed pertains to use of communication authentication as part of a service delivery inquiry, a service delivery reminder, a service delivery cancellation, or a service delivery request.  The Examiner disagrees.  There appears to be only a single disclosed embodiment in the ‘323 patent.  As such, the current claims recite different features of the same disclosed embodiment.  The declaration filed April 14, 2020 states that the error was failure to claim a disclosed embodiment.  However, the current claims are drawn to the same statutory class of invention as the patented claim, as noted above, there are not multiple embodiments disclosed.  Therefore, the error statement does not appear to match the facts of the case.  
Applicant has further asserted that under the controlling law, Applicant is permitted to characterize its own embodiments based on its perception.  Applicant has not provided a citation for this premise, specifically with reference to defining what is a disclosed but unclaimed embodiment, specifically as it relates to reissue applications.  
Applicant has further argued that there is no requirement that details now include in the claims be specifically called out as a separate finite embodiment in order to qualify as an embodiment for claiming. The Examiner notes that what is required is that the error statement match what is being changed in the case.  The error statement says failure to claim a disclosed 
 Further, Applicant has argued that the current claims are drawn to a previously unclaimed but disclosed embodiment that pertains to the use of inquiry-reply communication authentication as part of a service delivery inquiry, a service delivery reminder, a service delivery cancellation, or a permission request.  However, as noted by the Examiner, there is only a single disclosed embodiment.  The claims of the patent therefore were drawn to the same embodiment that Applicant is alleging the new claims are drawn to.  
Applicant has also asserted that claims 71-72 and 90-91 have been amended to limit their scope to SMS message format.  However, the patent claims already included claims to SMS format.  
As to the art rejection, Applicant has argued that there is no reasonable basis for substituting Salonen’s technology and using that substituted symbol for authentication.  The Examiner disagrees.  Salonen teaches that answer choices are an alternative to the yes/no answers taught by Vilkuna.  As such, one of ordinary skill would recognize the using one or the other was appropriate in Vilkuna, as it merely the simple substitution of one equivalent for another.  In addition, Salonen teaches that semantic analysis prevents improper answers and therefore only allows authentic responses.  As such, it would have been obvious to use semantic analysis on the device of Vilkuna, as modified by Salonen, to ensure authentic replies.  As such, it is the Examiner’s position that a reasonable basis for the modification has been established.  
Applicant has argued that the Examiner looked to Nicholas as providing the ability to modify Vilkuna to use semantic analysis to prevent false answers.  The Examiner notes that 
Applicant has further argued that, if anything, Nicolas teaches using a separate authentication measure that has no relationship with the user’s answers and also the user’s phone number.   The Examiner notes that Nicolas is only used to teach authentication based on the users phone number.  The authentication based on the user’s answers is taught by Salonen.  Together, the references teach authentication based on both items of information.    

XI. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, can be reached on 571-272-3774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                         
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992